The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations that defendant is the person depicted in a series of surveillance videotapes.
Under the exacting standard that must be satisfied before the extraordinary remedy of dismissal of the indictment is warranted (see People v Darby, 75 NY2d 449, 455 [1990]), we find no impairment of the integrity of the grand jury proceeding. The People’s questioning of witnesses and instructions to the grand jury were appropriate, and any defects did not warrant dismissal.
We perceive no basis for reducing the sentence or directing *419that it be served concurrently with the sentence for defendant’s other conviction. Concur — Mazzarelli, J.E, Sweeny, Catterson, Freedman and Roman, JJ.